

116 SRES 265 ATS: Designating July 27, 2019, as “National Day of the American Cowboy”.
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 265IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Enzi (for himself, Ms. Cortez Masto, Mr. Risch, Mr. Thune, Mr. Tester, Mr. Merkley, Mr. Barrasso, Mr. Crapo, Mr. Hoeven, Mr. Rounds, Mr. Bennet, Mr. Udall, Mr. Inhofe, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 23, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating July 27, 2019, as National Day of the American Cowboy.
	
 Whereas pioneering men and women, recognized as cowboys, helped to establish the American West; Whereas the cowboy embodies honesty, integrity, courage, compassion, respect, a strong work ethic, and patriotism;
 Whereas the cowboy spirit exemplifies strength of character, sound family values, and good common sense;
 Whereas the cowboy archetype transcends ethnicity, gender, geographic boundaries, and political affiliations;
 Whereas the cowboy, who lives off the land and works to protect and enhance the environment, is an excellent steward of the land and its creatures;
 Whereas cowboy traditions have been a part of American culture for generations; Whereas the cowboy continues to be an important part of the economy through the work of many thousands of ranchers across the United States who contribute to the economic well-being of every State;
 Whereas millions of fans watch professional and working ranch rodeo events annually, making rodeo one of the most-watched sports in the United States;
 Whereas membership and participation in rodeo and other organizations that promote and encompass the livelihood of cowboys span every generation and transcend race and gender;
 Whereas the cowboy is a central figure in literature, film, and music and occupies a central place in the public imagination;
 Whereas the cowboy is an American icon; and Whereas the ongoing contributions made by cowboys and cowgirls to their communities should be recognized and encouraged: Now, therefore, be it
	
 That the Senate— (1)designates July 27, 2019, as National Day of the American Cowboy; and
 (2)encourages the people of the United States to observe the day with appropriate ceremonies and activities.